Kothrook, J.
, one nou&e y owner. I. The defendant does not claim title to the land. The ''plaintiff is the undisputed owner. The only question is whether the defendant is entitled to recover the taxes paid by him, and whether the same should .foe held to be a- lien upon the land.
*527It appears from the agreed statement of facts that the defendant did not pay the taxes on the land by the order or request of .plaintiff.
Under these circumstances we think there can be no recovery for the taxes thus paid. There is no act or course of conduct upon the part of plaintiff from which a promise or contract to refund the taxes can be implied. The mere fact that plaintiff knew the defendant was paying the taxes under claim of title is not sufficient from which to infer a promise, in view of the other facts in the case. When the title to real estate is in controversy, and one of the parties pays taxes, and is afterwards unsuccessful in his claim of ownership, he cannot recover for the taxes thus paid.
“It is an elementary proposition, which does not require support from adjudged cases, that one person cannot make another his debtor by paying the debt of the latter without his request or assent.” Homestead Company v. Valley Railroad, 17 Wallace, 166.
The cases of Claussen and Kuehl v. Rayburn, 14 Iowa, 136; Orr v. Travacier, 21 Iowa, 68, and Thompson v. Savage, p. 622 ante, where the holders of void tax deeds were permitted to recover the legal taxes actually paid, involve a different principle. When lands are sold for taxes the State invites the purchaser to discharge the land owner’s obligation, and it is proper that the law should provide for his reimbursment if the sale should prove invalid, and in the cases last cited the recovery is allowed by reason of the provisions of the statute.
But so long as the land is not sold for taxes, it is the owner’s right to pay the tax to the county treasurer. He cannot be required to seek some other person who may have made a voluntary payment, and make a tender to him to stop interest.
Affirmed.